In an action, inter alia, to recover damages for breach of contract, plaintiffs appeal, as limited by their notice of appeal and brief, from so much of an order of the Supreme Court, Nassau County (Robbins, J.), dated April 11, 1985, as amended by an order of the same court, dated April 16, 1985, as granted those branches of defendant Leonard Widman’s motion which sought dismissal of the second and fourth causes of action of the complaint as against said defendant.
Order, as amended, affirmed, insofar as appealed from, with costs.
A review of the allegations in the second and fourth causes of action indicates that the claimed damages flow from the alleged breach of the contract between the plaintiffs and the corporate defendant, and not from any alleged fraudulent *518misrepresentations on the part of defendant Leonard Widman. Accordingly, dismissal of those causes of action as against defendant Widman was proper. Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.